The opinion of the Court was delivered, by
Lewis, J.
The legal construction of the sheriff’s return, standing by itself, is, that the property was sold to D. C. Enos, not to Thompson Holmes. The statement in the return that Enos bought for Holmes creates no liability on which the sheriff can maintain an action against Holmes for the purchase-money. This being the legal effect of the sheriff’s return, it follows, that the refusal of the Court to set aside the sale, is, at most, nothing more than an affirmance of the legal liability of Enos, and cannot conclude the rights of Holmes.
The other evidence is equally ineffectual in establishing a right of action against Holmes. The authority of Enos was limited'to a purchase for the sum of $4000; and there is no evidence that Thompson Holmes agreed to become bound for $10,000, the amount of the bid made by Enos. On the contrary, Dr. Ely states, in his testimony, that when Dr. Holmes first heard of the bid, he declared that he never authorized it, and he gave notice on the 9th of April, that Enos acted without authority.
The judgment of the Court below is affirmed.
Judgment affirmed.